Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 08/02/2022 has been entered and fully considered. 
Claims 1,2,4,6,9,10,19,20,22,23,26,27,29,30,31,32,33,34,35,36 are pending, of which claims 1,23 were amended.  The amendments of claims 1,23 are sufficiently supported by the originally filed disclosure.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim(s) 1,23, including "a hydrocarbon having 2 to 4 carbons," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the untreated polyimide membrane is not fabricated into a separation module” in claim 36 (“a module comprising a sealable enclosure” pg 9 ln 10-18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, 19, 20 ,35, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5868992 (herein known as ROMAN) as evidenced by US 4983191 (herein known as EKINER).

With regard to claim 1, ROMAN teaches a method of making a polyimide containing halogen membrane comprising, especially at example 1
(i) providing a "spinning solution" (dope solution) with "MATRIMID 5218" solvent comprised of a polyimide, especially at example 1, as evidenced by 4983191 EKINER "THERMOGUARD" is a polyimide containing a halogen within the scope of "a halogen containing compound that is soluble in the polyimide", especially at c6ln40-52, consistent with instant specification pg 5 ln 12-13 "soluble means that the membrane that is formed has the halogen homogeneously within the formed polyimide containing halogen membrane" 
ROMAN teaches (ii) "The solution was extruded through a hollow-fiber spinneret" within the scope of shaping the dope solution to form an initial shaped membrane, especially at example 1
(iii) "fiber was solvent-exchanged" within the scope of removing the solvent from the initial shaped membrane to form an untreated polyimide membrane, especially at example 1
(iv) exposing the untreated polyimide membrane to "ethane" within the scope of a treating atmosphere comprising at least one hydrocarbon for a time to form the polyimide containing halogen membrane, especially at example 1, c7ln25-42

With regard to claim 2, ROMAN teaches
wherein the treating gas further comprises hydrogen, especially at example 1, c7ln25-42

With regard to claim 4, ROMAN teaches
ethylene within the scope of wherein the hydrocarbon is an alkene, especially at example 1, c7ln25-42

With regard to claim 10, ROMAN teaches
wherein the halogen is bromine, especially at example 1, as evidenced by 4983191 EKINER "THERMOGUARD" is a polyimide continaing a halogen within the scope of wherein the halogen is bromine, especially at c6ln40-52

With regard to claim 19, ROMAN teaches
(i) providing the polyimide containing halogen membrane of claim 1 and, especially at see discussion of claim 1
implicitly the membrane "separation of...hydrogen from...ethane" requires the details of flowing the gas feed through said polyimide containing halogen membrane to produce a first stream haying an increased concentration of the gas molecule and a second stream having an increased concentration of the other gas molecule, especially at example 1, c7ln25-42

With regard to claim 20, ROMAN teaches
wherein the gas molecule and other gas molecule is: hydrogen and ethylene, especially at example 1, c7ln25-42

With regard to claim 35, the claim language "a hydrocarbon" and “wherein the exposing is for a time of at least 4 hours to 4 days” is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115) 

With regard to claim 36, the claim language "a hydrocarbon" and “wherein for the exposing of the untreated polyimide membrane to the treating atmosphere, the untreated polyimide membrane is not fabricated into a separation module” is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 26, 27, 29, 30, 31, 32 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 4983191 (herein known as EKINER) 
or, in the alternative, under 35 U.S.C. 103 as obvious over US 4983191 (herein known as EKINER).

With regard to claim 23, EKINER teaches a polyimide containing halogen membrane comprised of, especially at claims 1-4
a polyimide, especially at claims 1-4
a halogen in the polyimide, especially at claims 1-4; Claim language with is product-by-process language is "a halogen compound that is soluble in the polyimide", as evidenced by instant specification pg 5ln11-13 which states "soluble means that the membrane that is formed has the halogen homogeneously within the formed polyimide containing halogen membrane". MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)
Also, the claim language "a hydrocarbon" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115) 
As well, the claim language "the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115)
Furthermore, the claimed property of capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ is taken to be necessarily present in the membrane of EKINER, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of EKINER, such that it had the property of the membrane is capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established


With regard to claim 26, EKINER teaches 
wherein the halogen compound is an aromatic epoxide, especially at claims 1-4

With regard to claim 27, EKINER teaches 
wherein the aromatic epoxide is an oligomeric or polymeric residue having at least one halogen substituent within the claimed range of the formula, especially at claims 1-4
where Ar represents a divalent aromatic group within the claimed range of the claimed form, especially at claims 1-4
within the claimed range of where Ri is a direct bond or anyone of the divalent radicals claimed, especially at claims 1-4
within the claimed range of wherein Ar is substituted with at least one halogen, especially at claims 1-4

With regard to claim 29, EKINER teaches 
wherein all of the halogens are Br, especially at claims 1-4

With regard to claim 30, EKINER teaches 
wherein each aromatic ring of Ar is substituted with the halogen ortho to the glycidyl ether groups, especially at claims 1-4

With regard to claim 31, EKINER teaches 
wherein the halogen within the claimed range of compound is an oligomer or polymer having repeating units represented by the claimed formula, especially at claims 1-4
where n is a value such that the molecular weight of the oligomer or polymer is from 700 to 40,000, especially at claims 1-4

With regard to claim 32, EKINER teaches 
wherein the molecular weight of the halogen compound is within the claimed range, especially at claims 1-4, example 9


Claim(s) 23, 26, 33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 4705540 (herein known as HAYES) 
or, in the alternative, under 35 U.S.C. 103 as obvious over US 4705540 (herein known as HAYES).

With regard to claim 23, HAYES teaches a polyimide containing halogen membrane comprised of, especially at abstract
a polyimide,, especially at abstract
"F3" halogen in the polyimide, especially at abstract; Claim language with is product-by-process language is "a halogen compound that is soluble in the polyimide", as evidenced by instant specification pg 5ln11-13 which states "soluble means that the membrane that is formed has the halogen homogeneously within the formed polyimide containing halogen membrane". MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)
Also, the claim language "a hydrocarbon" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115)
As well, the claim language "the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115)
Furthermore, the claimed property of capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ is taken to be necessarily present in the membrane of HAYES, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of HAYES, such that it had the property of the membrane is capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established


With regard to claim 26, HAYES teaches
wherein the halogen compound is an aromatic epoxide, especially at abstract

With regard to claim 33, HAYES teaches
wherein the polyimide is a copolymer of last option in claimed list, when "repeating unit:" as taught "where -Ar- is" second formula taught, "R" is second formula taught, "-X, -X1, -X2, and -X3 are independently alkyl groups having 1 to 6 carbon atoms preferably methyl", especially at c2ln20-55


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5868992 (herein known as ROMAN).

With regard to claim 9, ROMAN does not explicitly teach wherein the treating atmosphere is at a pressure above atmospheric pressure.
ROMAN teaches implicitly the membrane "separation of...hydrogen from...hydrocarbon" requires the treating atmosphere to have a pressure; and a pressure of "100 psig" (which is above atmospheric pressure), especially at example 1, c7ln25-42, c8ln7-11 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide wherein the treating atmosphere is at a pressure above atmospheric pressure with ROMAN for the benefit of improving the driving force across the membrane, as taught by ROMAN especially at c6ln59-c7ln2; otherwise, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B)


Claim(s) 6,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5868992 (herein known as ROMAN) in view of US 20150030524 (herein known as JI).

With regard to claim(s) 6,34, ROMAN teaches
 implicitly the membrane "separation of...hydrogen from...hydrocarbon" requires the treating atmosphere to have a % of the hydrocarbon, especially at example 1, c7ln25-42
 ROMAN does not specifically teach an atmosphere (within the scope of non-specific treating atmosphere) of at least 75 or 99% of the "ethane" (hydrocarbon) 
But, JI teaches an atmosphere (within the scope of non-specific treating atmosphere) of at least 99% of the "ethane" (hydrocarbon), especially at para 79 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to specify a known composition for ROMAN with an atmosphere (within the scope of non-specific treating atmosphere) of at least 99% of the "ethane" (hydrocarbon) of JI for the benefit of a specific concentration of hydrocarbon; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


Claim(s) 22, 23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 4113628 (herein known as ALEGRANTI) 
or, in the alternative, under 35 U.S.C. 103 as obvious over US 4113628 (herein known as ALEGRANTI).

With regard to claim(s) 22, 23 ALEGRANTI teaches a gas separating module (claim 1) comprising,
 a "cell" within the scope of sealable enclosure comprised of:, especially at fig 2
 a polyimide containing "halo" membrane contained within the "cell" within the scope of at least one polyimide containing halogen membrane contained within the enclosure, especially at fig 2, c3ln35-c4ln10
Claim language with is product-by-process language is "a halogen compound that is soluble in the polyimide", as evidenced by instant specification pg 5ln11-13 which states "soluble means that the membrane that is formed has the halogen homogeneously within the formed polyimide containing halogen membrane". MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)
Also, the claim language "a hydrocarbon" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115)
As well, the claim language "the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115)
Furthermore, the claimed property of capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ is taken to be necessarily present in the membrane of ALEGRANTI, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of ALEGRANTI, such that it had the property of the membrane is capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established

ALEGRANTI teaches an inlet (as depicted for the "CELL") for introducing a gas feed comprised of at least two differing gas molecules, especially at fig 2, c13ln4-10,c26ln6-15
 a first outlet (as depicted for the "CELL") for permitting egress of a permeate gas stream, especially at fig 2, c13ln4-10,c26ln6-15
 a second outlet (as depicted for the "CELL") for egress of a retentate gas stream, especially at fig 2, c13ln4-10,c26ln6-15


Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 7, particularly “Claims 1, 2, 4, 6, 9, 10, 19, 20, 22, 23, 26, 27 and 29-36 are pending in the current application. Claim 36 has allegedly invoked 35 U.S.C. § 112(f). Claims 1, 2, 4, 6, 9-10, 19-20, 22- 23, 26-27, and 29-34 are rejected under 35 U.S.C. § 112 (b) as being indefinite. Claims 1, 2, 4, 10, 19, 20, 35, 36 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Roman (US 5,868,992) as evidenced by Ekiner (U.S. 4,983,191). Claims 23, 26, 27 and 29-32 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ekiner or in the alternative under 35 U.S.C. § 103 as being unpatentable over Ekiner. Claims 23, 26, 33 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hayes (U.S. 4,705,540) or in the alternative under 35 U.S.C. § 103 over Hayes. Claims 22, 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Alegranti (U.S. 4,113,628) or in the alternative, under 35 U.S.C. § 103 as being unpatentable over Alegrantt. Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Roman. Claims 6, and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over Roman in view of Ji (US. 2015/0030524). Applicant respectfully requests reconsideration in view of the remarks and amendments submitted herewith."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see following rebuttal(s), respectively

Applicant argues at page(s) 8, particularly “Claim 36 is interpreted under 35 U.S.C. § 112(f). Specifically, the Office has indicated that the limitation “the untreated polyimide membrane is not fabricated into a separation module” invoke interpretation under 35 U.S.C. § 112(f). Applicant submits that this claim limitation is not properly interpreted under § 112(f)."
In response, respectfully, the Examiner does not find the argument persuasive.  As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and  (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function

Applicant argues at page(s) 8, particularly “Claims 1, 2, 4, 6, 9-10, 19-20, 22-23, 26-27, and 29-34 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention. The rejections are respectfully traversed."
page(s) 8, particularly “The Office asserts that claims 1, 2, 4, 6, 9-10, 19-20, 22-23, 26-27, and 29-34 are indefinite because claims 1 and 23 recites the broad recitation “a hydrocarbon having 2 to 4 carbons,” and the claim also recites “the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,” which is the narrower statement of the range/limitation. (Office Action, pages 5-6).
page(s) 8, particularly “Without admitting to the propriety of the present rejections, claims 1 and 23 are amended to change a “hydrocarbon having 2 to 4 carbons,” to “hydrocarbon.”
page(s) 8, particularly “As noted hereinabove, agreement was reached with the Examiner during the telephonic interview that these amendments would be sufficient to overcome the rejections under 35 U.S.C. § 112 (b) rejections.
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim(s) 1,23, including "a hydrocarbon having 2 to 4 carbons," has been withdrawn in light of Applicant’s amendment(s) to the claim(s)
The Applicant is placed on notice that estoppel(s) due to Applicant’s argument(s) and/or action(s) filed (including lack of argument(s) and/or action), herein, can be upheld, regardless of this blanket disagreement

Applicant argues at page(s) 8, particularly “For at least these reasons, Applicant respectfully requests the withdrawal of the rejections. Rejections under 35 U.S.C. §§ 102 and 103 Independent claim I — the Roman reference"
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see previous rebuttal(s), respectively

Applicant argues at page(s) 8, particularly “Applicant respectfully submits Roman fails to disclose “exposing the untreated polyimide membrane to a treating atmosphere comprising at least one hydrocarbon for a time to form the"
page(s) 9, particularly “polyimide containing halogen membrane, wherein the hydrocarbon comprises ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof.”
page(s) 9, particularly “The Office cites Example 1 and col. 7, Il. 25-42 of Roman, as disclosing the presently recited exposing step. (Office Action, page 7). This portion of Roman recites:
page(s) 9, particularly “The invention as described herein is useful for the separation of, for example, oxygen from nitrogen or air; hydrogen from at least one of carbon monoxide, carbon dioxide, helium, nitrogen, oxygen, argon, hydrogen Sulfide, nitrous oxide, ammonia, and hydrocarbon of 1 to about 5 carbon atoms, especially methane, ethane and ethylene, ammonia from at least one of hydrogen, nitrogen, argon, and hydro carbon of 1 to about 5 carbon atoms, e.g., methane, carbon dioxide from at least one of carbon monoxide, nitrogen and hydrocarbon of 1 to about 5 carbon atoms, e.g., methane; hydrogen sulfide from hydrocarbon of 1 to about 5 carbon atoms; for instance, methane, ethane, or ethylene; and car bon monoxide from at least one of hydrogen, helium, nitrogen, and hydrocarbon of 1 to about 5 carbon atoms. It is emphasized that the invention is also useful for liquid Separations and is not restricted to these particular separation applications of gases nor the Specific membranes in the examples. 
page(s) 9, particularly “This citation in Roman is directed exclusively to separations. Example 1, also cited, is presumably pointing to a separation step as well. The Office asserts that “[a] mere variation of naming “separation” to “treatment” does not patentably differentiate the claims over the prior arts... because [of] ...pg 9 In 9-12 [9[0039]] [of the present application].” (/d. at page 27). It appears that, essentially, the Office asserts that a separation step in the prior art is identical to the treatment step in claim 1. Applicant disagrees.
page(s) 9, particularly “As described above, independent claim 1 recites “exposing the untreated polyimide membrane to a treating atmosphere...fo form the polyimide containing halogen membrane.” As such, the embodiment of claim 1 forms the membrane by the exposure to the treating atmosphere. In such forming, some chemical or other material change is occurring to the untreated polyimide membrane to from the claimed polyimide containing halogen membrane.
In response, respectfully, the Examiner does not find the argument persuasive.  
Applicant's argument is vague, "some chemical or other material change is occurring to the untreated polyimide membrane to from the claimed polyimide containing halogen membrane", which does not clearly indicate any particular "chemical or other material change". Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, something which is old does not become patentable upon the dis-covery of a new property (MPEP 2112-I) Also, Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. (MPEP 2145 PART II)

Applicant argues at page(s) 9, particularly “On the other hand, the Office has not evidenced that the separation step of Roman forms the membrane or otherwise modifies it in any way. The Examiner is essentially arguing that this “forming” is inherent in the embodiments of Roman. However, No inherent “forming” is properly"
page(s) 10, particularly “evidenced by the Examiner in Roman in its separation step. See MPEP 2112(IV) ("In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) ). The Examiner has supplied absolutely no rationale that any modification to the Roman embodiments 1s taking place in its separation step. Additionally, Roman does not recognize or suggest that any modification is taking place to its embodiments in the disclosed separation step.
In response, respectfully, the Examiner does not find the argument persuasive.  Also, the claim language "a hydrocarbon" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115)
As well, the claim language "the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. (MPEP 2115)
Furthermore, the claimed property of capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ is taken to be necessarily present in the membrane of HAYES, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II) MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01 PART II states…“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of HAYES, such that it had the property of the membrane is capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established

Applicant argues at page(s) 10, particularly “For at least these reasons, independent claim 1 and all dependent claims are novel and patentable over the cited references. Therefore, Applicant respectfully requests withdrawal of this rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively

Applicant argues at page(s) 10, particularly “First, the claimed hydrocarbon is not a material or article worked upon by a structure being claimed as asserted by the Office. Claim 23 explicitly recites that a polyimide containing halogen membrane comprising a polyimide, a halogen compound, and a hydrocarbon. Under MPEP 2115, “Ta] claim is only limited by positively recited elements. Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’” However this rule is not relevant in the present context because claim 23 positively recites that the claimed “polyimide containing halogen membrane” is “comprised of...a hydrocarbon.” In other words, the hydrocarbon is an element of the claimed polyimide containing halogen membrane. Indeed, claim 23 is directed to a “polyimide containing halogen membrane” and the examples provided in MPEP 2115 of “worked on” elements are not analogous to the “hydrocarbons” in claim 23."
page(s) 11, particularly “Second, a hydrocarbon is not necessarily present in the membrane of Ekiner. The Office fails to present a prima facie case of inherency because the Office does not provide objective evidence or cogent technical reasoning to support the conclusion of inherency. As admitted by the Office, Ekiner does not explicitly disclose the claimed hydrocarbon. (Office Action, pages 11-12). As such, the Office must assert that Ekiner inherently discloses the claimed hydrocarbon. According to MPEP § 2112 (IV), the Patent Office always bears the initial burden of developing reasons supporting a reliance on inherency. “‘In relying upon the theory of inherency, the Office must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)” (/d.). To satisfy this burden, the Office must identify some basis in fact or articulate some reasoning at least tending to show that allegedly inherent subject matter necessarily (i.e., inevitably) flows from cited art. Indeed, MPEP § 2112 (IV) states, in part, that “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.” “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’ Jn re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999)” (/d.).
page(s) 11, particularly “In the present case, the claimed hydrocarbon does not “necessarily” flow from Ekiner. Ekiner is completely silent with regard to the claimed hydrocarbon. Ekiner does not mention the term “hydrocarbon” in anywhere. Moreover, the asymmetric hollow fiber membranes in Examples of Ekiner do not include the hydrocarbon. (See e.g., Example 10) The Office does not provide objective evidence or cogent technical reasoning to support the conclusion of inherency. Thus, the claimed hydrocarbon is not inherently necessary for the polyimide containing halogen membrane and as such, Ekiner does not inherently disclose this feature to the satisfaction of the MPEP § 2112 (IV).
page(s) 11, particularly “Moreover, the Office states that “the hydrocarbon . . . is taken to be necessarily present in the membrane of Ekiner, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties (See MPEP 2112.01 Parts 1-11).”
page(s) 12, particularly “ (Office Action, pages 11-12). This rule is not relevant to the present case because no property is claimed.
In response, respectfully, the Examiner does not find the argument persuasive.  the claim language "a hydrocarbon" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115)
Furthermore, the claimed property of capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ is taken to be necessarily present in the membrane of ALEGRANTI, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)

Applicant argues at page(s) 12, particularly “For at least these reasons, independent claim 23 and all dependent claims are novel and patentable over Ekiner. Therefore, Applicant respectfully requests withdrawal of this rejection. Independent claim 23 — the Hayes reference"
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively

Applicant argues at page(s) 12, particularly “Applicant respectfully submits that Hayes fails to disclose or teach “a hydrocarbon,” as recited in independent claim 23. The Office asserts that this feature does not have patentable weight and, therefore, rejects claim 23, because the Office alleges the claimed “hydrocarbon” is a material being worked on and cites to MPEP 2115. (Office Action, pages 15-17) The Office further alleges that “the hydrocarbon . . . is taken to be necessarily present in the membrane of Hayes, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties,” and cites MPEP 2112.01. (/d.). Applicant respectfully disagrees."
page(s) 12, particularly “For the same reasoning provided above regarding the Ekiner reference, MPEP 2115 is not relevant in the present context because claim 23 does not recite a property. Further, the claimed hydrocarbon is not necessarily inherent for the polyimide containing halogen membrane and as such, Hayes does not inherently disclose this feature to the satisfaction of the MPEP § 2112 (IV). Hayes is completely silent with regard to the hydrocarbon included in the polyimide containing halogen membrane.
page(s) 12, particularly “Additionally, Applicant respectfully submits that Hayes fails to disclose or teach “a halogen compound,” as recited in independent claim 23. The Office asserts that the Abstract of Hayes disclose or teach this feature and this feature does not have patentable weight because it is product-by-process. (Office Action, page 15). Applicant disagrees.
page(s) 12, particularly “First, the Abstract of Hayes is completely silent with regard to the claimed halogen compound. Further, the term “halogen compound” is not product by process because claim 23 explicitly recites that the claimed “polyimide containing halogen membrane” is “comprised of... a halogen compound,” and as such, this feature has patentable weight.
page(s) 13, particularly “For at least these reasons, independent claim 23 and all dependent claims are novel and patentable over Hayes. Therefore, Applicant respectfully requests withdrawal of this rejection. Independent claim 23 — the Alegranti reference
In response, respectfully, the Examiner does not find the argument persuasive.  the claim language "a hydrocarbon" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115) As well, the claim language "the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115) Furthermore, the claimed property of capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ is taken to be necessarily present in the membrane of HAYES, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)

Applicant argues at page(s) 13, particularly “Claims 23 is are rejected as being anticipated by Alegranti or in the alternative, under 35 U.S.C. § 103 as being unpatentable over Alegrantt."
page(s) 13, particularly “Applicant respectfully submits that Alegranti fails to disclose or teach “a hydrocarbon,” as recited in independent claim 23. The Office asserts that this feature does not have patentable weight and, therefore, rejects claim 23, because the Office alleges the claimed “hydrocarbon” is a material being worked on and cites to MPEP 2115. (Office Action, pages 20-22) The Office further alleges that “the hydrocarbon . . . is taken to be necessarily present in the membrane of Alegranti, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties,” and cites MPEP 2112.01. (/d.). Applicant respectfully disagrees.
page(s) 13, particularly “For the same reasoning provided above regarding the Ekiner reference, MPEP 2115 is not relevant in the present context because claim 23 does not recite a property. Further, the claimed hydrocarbon is not inherently necessary for the polyimide containing halogen membrane and as such, Alegranti does not inherently disclose this feature to the satisfaction of the MPEP § 2112 (IV). Alegranti is completely silent with regard to the hydrocarbon included in the polyimide containing halogen membrane.
page(s) 13, particularly “For at least these reasons, independent claim 23 and all dependent claims are novel and patentable over Alegranti. Therefore, Applicant respectfully requests withdrawal of this rejection. Conclusion
In response, respectfully, the Examiner does not find the argument persuasive.  the claim language "a hydrocarbon" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115); Furthermore, the claimed property of capable of ‘the hydrocarbon is adsorbed or solubilized or both adsorbed and solubilized into the polyimide, and the hydrocarbon is selected from ethane, ethylene, propane, propylene, butane, butylene and a mixture thereof,’ is taken to be necessarily present in the membrane of ALEGRANTI, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)

Applicant argues at page(s) 13, particularly “In view of the above remarks, Applicant respectfully submits that the application is now in condition for allowance."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776